EXECUTION COPY
 
 
Navistar Financial Corporation
Navistar Financial Retail Receivables Corporation
425 N Martingale Road
Suite 1800
Schaumburg, Illinois 60173
 
Re: Waiver
 
Ladies/Gentlemen:
October 23, 2007

 
Please refer to the Receivables Purchase Agreement, dated as of April 29, 2005
(as in effect on the date hereof, the "Receivables Purchase Agreement") among
Navistar Financial Retail Receivables Corporation, as Seller, Navistar Financial
Corporation, as Servicer, Thunder Bay Funding, LLC, as Company, and Royal Bank
of Canada, as Agent. Capitalized terms used but not defined herein have the
respective meanings ascribed to them in the Receivables Purchase Agreement.
 
The Receivables Purchase Agreement requires, among other things, the following:
 
(i)  Section 5.1(a) requires that the Servicer deliver to the Agent (x) within
120 days after the close of each fiscal year, a copy of the annual report for
the Servicer for such fiscal year on Form 10-K (the "10-K Delivery Requirement")
and (y) within 45 days after the close of the first three quarterly periods of a
fiscal year, a copy of the quarterly report for the Servicer for such fiscal
year on form 10-Q (the "10-Q Delivery Requirement"); and
 
(ii)  Section 6.10 requires that on or before February 1 of each year, beginning
February 1, 2006, the Servicer shall cause a firm of independent accountants to
deliver to the Agent an independent Accountant's Report for the preceding fiscal
year (the "IndependentAccountant's Report Delivery Requirement").
 
For (x) the fiscal year ended on October 31, 2005 (the "2005 Fiscal Year"), the
Servicer has failed to satisfy the 10-K Delivery Requirement and has failed to
satisfy the Independent Accountant's Report Delivery Requirement and (y) the
fiscal year ended on October 31, 2006 (the "2006 Fiscal Year"), the Servicer has
failed to satisfy the 10-K Delivery Requirement and expects to fail to satisfy
the Independent Accountant's Report Delivery Requirement.
 
Additionally, the Servicer has notified the Agent that it (i) has failed to
timely file its annual reports on Form 10-K for the 2005 Fiscal Year and the
2006 Fiscal Year with the Securities and Exchange Commission in accordance with
the Securities and Exchange Act of 1934, (ii) has failed to timely file
quarterly reports on Form 10-Q for all of its fiscal quarters in 2006 with the
Securities Exchange Commission in accordance with the Securities Exchange Act of
1934, and (iii) has failed to timely file one or more of its quarterly reports
on Form 10-Q for fiscal quarters in 2007 with the Securities and Exchange
Commission in accordance with the Securities and Exchange Act of 1934 (the
occurrence of any such failure, a "Periodic ReportingFailure").

E-401

--------------------------------------------------------------------------------


 
of 1934, and (iii) has failed to timely file one or more of its quarterly
reports on Form 10-Q for fiscal quarters in 2007 with the Securities and
Exchange Commission in accordance with the Securities and Exchange Act of 1934
(the occurrence of any such failure, a "Periodic ReportingFailure").
 
The Servicer has requested that the Agent waive any potential Servicer Defaults
arising from the matters described above. The Agent hereby agrees to waive the
occurrence of any Servicer Defaults to the extent described below.
 
1.   The Agent hereby waives any Servicer Default arising solely from the
failure to satisfy the 10-K Delivery Requirements for the 2005 Fiscal Year and
the 2006 Fiscal Year; provided that this waiver shall only remain effective
until December 31, 2007 unless the Servicer shall have satisfied the 10-K
Delivery Requirements for the 2005 Fiscal Year and the 2006 Fiscal Year prior to
such date.
 
2.   The Agent hereby waives any Servicer Default arising solely from the
failure to satisfy the 10-Q Delivery Requirements for any fiscal quarter in the
2006 fiscal year of the Servicer and any fiscal quarter in the 2007 fiscal year
of the Servicer; provided that this waiver shall only remain effective until
December 31, 2007 unless the Servicer shall have satisfied the 10-Q Delivery
Requirements for each fiscal quarter in the 2006 and the 2007 fiscal year of the
Servicer prior to such date.
 
3.   The Agent hereby waives any Servicer Default arising under Section 5.1(c)
of the Receivables Purchase Agreement from any Periodic Reporting Failure;
provided that this waiver shall only remain effective until December 31, 2007
unless the Servicer shall have caused the annual reports and quarterly reports
giving rise to any Periodic Reporting Failure to be filed with the Securities
and Exchange Commission prior to such date.
 
4.   The Agent hereby waives any Servicer Default arising solely from the
failure of the Servicer to satisfy the Independent Accountant's Report Delivery
Requirement; provided that this waiver shall only remain effective until
December 31, 2007 unless the Servicer shall have satisfied the Independent
Accountant's Report Delivery Requirement prior to such date.
 
The Agent hereby expressly reserves, and nothing herein shall be construed as a
waiver of, (i) any Servicer Default specified in paragraphs 1, 2, 3 and 4 above,
to the extent that the effectiveness of the waiver of such Servicer Default
shall lapse as described therein and (ii) any rights with respect to any breach
constituting a Servicer Default or Potential Servicer Default existing or
arising for any other reason.
 
This waiver may be executed in any number of counterparts and by the different
parties on separate counterparts, and each such counterpart shall be deemed to
be an original but all such counterparts shall together constitute one and the
same waiver. This waiver shall be a contract made under and governed by the
internal laws of the State of New York applicable to contracts made and to be
performed entirely within such State.

E-402

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has caused this waiver to be duly executed
and delivered by their respective duly authorized officers on the day and year
first above written.
 
By:   JP Morgan Chase Bank, N.A., its
its attorney-in-fact
 
ROYAL BANK OF CANADA, as Agent
 
By:      /s/ KAREN E. STONE
Name:      Karen E. Stone
Title:        Authorized Signatory
 
 
AGREED AND ACCEPTED:
 
NAVISTAR FINANCIAL CORPORATION


By:      /s/ JOHN V. MULVANEY, SR.
Name:      John V. Mulvaney, Sr.
Title:       V.P. CFO & Treasurer
 
NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION


By:      /s/ JOHN V. MULVANEY, SR.
Name:      John V. Mulvaney, Sr.
Title:       V.P. CFO & Treasurer
 
E-403

--------------------------------------------------------------------------------

